DETAILED ACTION

This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Wenhui Jiang on December 2, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings filed 1/6/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-8 (all pending claims) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (US2019/0022759).
Kumar teaches a polycrystalline diamond compact cutter (0040) comprising a cemented tungsten carbide body as a supporting substrate (claim 1), wherein the content of cobalt or its alloy as a binder in the carbide substrate is three to ten percent by weight on average (0058);  an unleached or leached polycrystalline diamond table as a cutting element (claim 1;  0040); and a coating covering at least partially the exterior surfaces of the cemented carbide substrate (claim 1). Said coating may comprise metal alloy selected from Ni, Fe, Co, Cr, and W (0038).

With regards to claim 4, Kumar teaches the coating may comprise a layer of a carbide-forming metal or alloy selected from, Cr, and W (0038), which is held in contact with the polycrystalline diamond compact cutter (0040).
With regards to claim 5, Kumar teaches the coating may comprise carbides or nitrides (0039).
With regards to claim 6, the examiner takes the position that the claimed “metallurgical
bonding between the coating and the polycrystalline diamond compact cutter” is inherent to the deposition method Kumar.  
With regards to claim 7, the courts have held that a method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
With regards to claim 8, Kumar teaches the coating may have a thickness of 0.1 um - 100 um (0039).
With regards to claim 9, Kumar teaches the coating may extend over partially or entirely the exterior surfaces of the polycrystalline diamond table.
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
With regards to the rejection of claims 1-9 under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US2019/0022759), Applicant argues the original claim 1 is not patentable, but the amended claim 1 now specifies  “wherein the coating comprises a layer of a metal or alloy selected from the group consisting of Ni, Fe, Co, Ti, Nb, Zr, V, Ta, Hf, Cr, W, Mo, Mn, Ag, Cu, Au, Pt, Pd, and the alloys 
Additionally, applicant argues there exists substantial difference in constituent, covering location, and function between Kumar and the claimed invention. Specifically, applicant argues Kumar’s coating is a hardfacing comprising Q-carbon [0036; wherein Q-carbon is a new solid phase carbon formed by quenching of super-undercooled state of liquid carbon and the Q-carbon hardfacing is Q-carbon powder or Q-carbon powder combined with a matrix powder] which covers the surface of diamond layer (table), and extends a substrate surface. In contrast, in the present patent application, coating comprises a metal or alloy layer and is on exterior surface of a tungsten carbide substrate of a polycrystalline diamond compact cutter (as depicted in Figure 2).  Said argument is noted but is not persuasive, as said argument is not commensurate in scope with the pending claims.  Specifically, the claims do not require the coating to be applied only to the substrate layer (not the diamond layer).  To the contrary, applicant discloses embodiments wherein the coating covers the diamond layer (see Figures 4 and 5;  original claim 9).
Additionally, applicant argues Table 1 of the reply summarizes the main difference in coating characteristics between and Kumar et al.’s and the present patent applications. Said argument is noted but is not persuasive as the claims are not commensurate in scope with the arguments of the table.  Specifically, the claims do not exclude the Q-carbon containing coating of Kumar since said coating may comprise the claimed metals.  Furthermore, the claims are not limited with regards to the function or the location of the coating on the diamond layer.
For the reasons noted herein, applicant’s arguments are not persuasive and the claims remain rejected.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0180033 teaches a PDC compact element with a coating. US 20218/0371845 teaches a coated PCD cutter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649